Citation Nr: 0829509	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-23 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Ralph A. Young, Agent


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1959 
to January 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  There is no evidence of hypertension in service or for 
many years thereafter, and no competent evidence of a nexus 
between the appellant's current hypertension and his period 
of active service.

2.  The appellant was not treated for a gastrointestinal 
disorder after his discharge from service in 1963 until 
approximately 2000.

3.  The appellant's current gastrointestinal disorder is not 
related nor was it caused by the appellant's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 
3.309, 3.310 (2007).

2.  The criteria for service connection for a 
gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 
1103, 1110, 1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

A. Hypertension

The appellant seeks service connection for hypertension.  
Service medical records do not indicate that the appellant 
had hypertension or that he was on any type of medication for 
his blood pressure prior to discharge.

In May 2006, the appellant had a VA examination.  The 
examiner reviewed the claims file and noted that the 
appellant's blood pressure in service increased; however, it 
remained within normal range as the appellant's weight 
increased.

During the exam, the appellant indicated that he took blood 
pressure medication in 1972.  He indicated that he was not 
sure when his blood pressure became elevated.

The examiner gave a brief summary of the appellant's past 
medical history and noted that the appellant's blood pressure 
appeared relatively well controlled with medication.  He 
further indicated that considering the appellant's obesity, 
diabetes mellitus, and likely dietary noncompliance, the 
appellant's medications are not an excessive number which 
would indicate renal artery stenosis.

The examiner further commented that the appellant's renal 
function has been normal since 2003 with the exception of the 
period during hematuria.  The appellant's creatine levels 
normalized afterwards while he was taking medications.  The 
examiner stated that this episode also indicated that renal 
artery stenosis was not likely.

In the diagnosis, the examiner stated that the idiopathic, or 
essential, hypertension started after discharge from service 
and that it is currently associated with weight gain, 
diabetes mellitus, and sleep apnea, providing evidence 
against this claim.  The examiner stated that the appellant's 
hypertension is well controlled.

A VA examination completed in March 2005 for both the 
hypertension and the gastrointestinal matter indicates that 
the examiner reviewed the claims file.  The appellant 
reported that he was hospitalized in 1972 for shingles and 
hypertension and stated that he has been on blood pressure 
medication since that time.  The appellant indicated that the 
medication was prescribed by a private doctor.  

The examiner diagnosed the appellant with hypertension, 
noninsulin dependent diabetes mellitus, chronic renal disease 
and cystic kidneys, as well as morbid obesity.  The examiner 
stated that he was hesitant to declare the hypertension as 
being related directly to service since no records were 
available from the appellant's medical visits in the 1970s 

The Board has reviewed all evidence in the claims file; 
however, none of the records provide a nexus opinion linking 
hypertension to the appellant's active service.

Based on a review of the evidence, the Board cannot find that 
the appellant's hypertension is related to his military 
service.  The May 2006 VA examiner reviewed all of the 
appellant's medical records and indicated that the 
appellant's blood pressure in service increased as the 
appellant's weight increased.  In the diagnosis the examiner 
stated that the idiopathic, or essential, hypertension 
started after discharge from service and is associated with 
weight gain, diabetes mellitus, and sleep apnea.  

The Board recognizes the appellant's assertions that he was 
treated for hypertension in the 1970s.  However, the 
appellant did not provide those records or provide enough 
information to VA so that VA could obtain the records for 
review.

Based on the record, the Board must find that the veteran's 
statements and contentions regarding treatment for this 
condition are outweighed by the actual post-service medical 
record, which provides evidence against his claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Upon consideration of the foregoing, the Board finds that the 
appellant's claim for service connection for hypertension 
must be denied because there was no diagnosis of hypertension 
during service or within one year thereafter.  The evidence 
shows that the appellant did not seek treatment for 
hypertension until approximately February 2000, which was 
about 37 years after discharge from the military.  The Board 
must note the lapse of many years between the appellant's 
separation from service and the first treatment for the 
claimed disorder.  The fact that none of the appellant's 
health care providers has associated this problem with the 
appellant's service many years ago provides only negative 
evidence against this claim.

B. Gastrointestinal Disorder

The appellant also filed a claim seeking service connection 
for a gastrointestinal (GI) disorder.  According to the 
appellant's service medical records, the January 1963 
discharge examination notes that the appellant suffered 
tenderness in the periumbilical area.  Also noted was that 
the appellant had stomach trouble relating to excessive 
amounts of gas as well as cardiospasm and pylorospasm proven 
by the upper GI series.  

Service medical records dated December 1962 show that the 
appellant had an examination of the GI tract in conjunction 
with his discharge exam and following complaints of excessive 
pain and gas in the afternoon, especially after eating fatty 
foods.  The examination noted cardiospasms found in September 
1962.  The examination also found a pylorospasm.  

The September 1962 exam of the GI tract indicated gastritis 
and a mild cardiospam were found.  Otherwise, the exam was 
normal.  Service medical records dated September 1960 note 
that the appellant was seen for gastrointestinal matters.

In February 2006, the appellant appeared for a re-evaluation 
for GERD.  At that time the appellant had no heartburn or 
reflex symptoms.  He also indicated that he did not want 
service connection for GERD.  The appellant reported mid-
abdominal and epigastric pain and gaseous distension of the 
stomach, unrelated to food, which can occur any time.  He 
reported no nausea, vomiting, hematemesis, weight loss or 
dysphagia.  The appellant indicated that the gastrointestinal 
disorder began in service.

The examiner stated that the appellant has dyspepsia, which 
started in service.  The examiner further opined that 
dyspepsia is a very common problem and that it is difficult 
to determine whether it is related to service or not.  In 
fact, the examiner stated that there was no way to prove or 
disprove a relation of dyspepsia to military service.  

A VA examination completed in March 2005 indicates that the 
examiner reviewed the claims file.  The examiner noted that 
the appellant had gastritis in service approximately 40 years 
prior to the exam.  The appellant indicated that the 
gastritis was secondary to eating Mexican food.  The 
appellant denied having current or recent gastrointestinal 
problems, providing evidence against this claim.

The examiner diagnosed the appellant with hypertension, 
noninsulin dependent diabetes mellitus, chronic renal disease 
and cystic kidneys, as well as morbid obesity.  The examiner 
recommended that the appellant seek a renal consultation as 
the examiner could not offer an opinion without speculation. 

The Board has reviewed all evidence in the claims file; 
however, none of the records provide a nexus opinion linking 
a GI disability to the appellant's active service many years 
ago.

Based on a review of the evidence, the Board cannot find that 
the appellant's GI disability is related to his military 
service.  The February 2006 VA examiner reviewed all of the 
appellant's medical records and indicated that the appellant 
has dyspepsia and that there was no way to prove or disprove 
a relation of dyspepsia to military service.  The March 2005 
VA exam, however, indicates that the gastritis during service 
was related to the consumption of Mexican food.

In addition, the evidence fails to show a chronic disorder as 
it shows that the appellant did not seek treatment until 
approximately February 2000, about 37 years after discharge 
from the military.  As noted above, such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson, 230 F.3rd at 1333.  The fact that none of the 
appellant's health care providers has associated this problem 
with the appellant's service many years ago provides only 
more limited negative evidence against this claim.

The Board has also considered the appellant statements that 
his hypertension and GI disability are related to his period 
of military service; however, there is no evidence that the 
appellant possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for hypertension and GI disorder.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each element 
of the claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records, VA outpatient treatment records, and service medical 
records.  The appellant submitted photographs and additional 
documentation regarding his duties while in service.  The 
appellant was provided an opportunity to set forth his 
contentions at a video hearing; however, the appellant failed 
to appear.  The appellant was afforded VA medical 
examinations in May 2006, February 2006, and March 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


